Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 1 of 9




                                UNITED STAT6S DISTRICT COURT
                                SO UTH ER N D ISTRICT O F FLO RID A

                        C ASE NO .9:20-CV-80147-R O SEN BER G W IN H ART

 JAN E KOE,                                                              FILED Bv    xr'CrN
                                                                                     f-co
                                                                                     u   l D c.l      .
        Plaintf
                                                                                d0k 30 2020
 AM AR CHANDER M Am I,etal.,                                                    ANGELA E.NOBLE
        Defendants.                                                            cLERK U.S.DISX CI
                                   I                                           s.D:qFFLA.-W.RB.

                  IJN OPPO SED M O TIO N TO PR OCEED UN DER A PSEU DO NY M


 N OW COM ES the plaintiff,JAN E KOE,a 1aw studentseeking to proceed pseudonym ously,and forher
 M otion forLeave to File herThird Am ended ComplaintUsing a Pseudonym ,nun pro tunc,she asserts
 asfollow s:
                                       FACTUAL BA CK G RO UND

        Plaintiff JaneKoe,isdomiciledinW estPalm Beach Florfdawhen notattendingadualdegree
 U S and U K 1aw schoolprogram . She payshertuition fees and related netw orking expenseswith
 classm atesby renting outseveralapartm ents,working as acouturier,and taking private portrait
 com m issionsas apainter.H erComplaintoutlines how herreputation hasbeen dam aged and her
 privacy invaded through the publication and public disclostlre ofprivate information by D efendant
 Am arChanderM aini.D efendantM ainiis a con artistcatfish w ho divideshistim e between Sydney,
 Australia and M umbai,India. He hasplaced Plaintiff'snam e on dozensofblogsand gripe websites
 collectively term ed Bashing W ebsites. Plaintiffhasspentthousandsofdollarson removalfeesto
 RemovalW ebsites,onlytodiscoverbothV ainiandtheBashingW ebsitesthemselvesareengagedin
 copyingandrecopyingeacLposttoextortf'
                                     urthermoneyoutofPlaintiffandothervictims.
        The offending conductbegan in July of2017,m onthsafterPlaintiffdeclined herhand in
 m nrriage to D efendantM ainidue to him conning her and herfam ily with a false nam e,false age,false
 job,falseresume,andfalsecredentials.Shepromptlyreturnedtheengagementjeweh'yandengagement
 ring to hisfam ily viaU SPS certified m ailwhich required a signature on delivery. In spite ofhergesture
 ofgoodw ill,M ainifailed to return a substantialcash and gold dowry to Plaintiffand herfamily. M aini
 began a blog in July of2017 wherehe began posting libelousinfonnation aboutPlaintiffwzitten in a
Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 2 of 9




 w ay to capture SEO attention. M ainiconnected w ith Koe'sfriends,fam ily,work colleagues,
 classm ates,and fashion/artw ork clientsusing im poster socialm edia profilesand registered herfor
 fem ale-seeldng-transsexualdating sitesand otheronline servicesso thatshe w ould be bom barded with
 calls,texts,and inappropriate advances.M aini'slies were given w idespread publicity on Bashing
 W ebsitesand m ultiple socialm ediapagesand m ade Koe look like aserialcheater and apathetic and
 unethicalin her academ icsand professionalw ork,w hen she isan abstinentvirgin and a top ranked
 studentwith asuperb record.M aini'sangerescalated to unreasonable proportionsand he used the
 expansivereach ofthe lnternet,travelled acrosscountry lines,and even solicited and conspired with
 othersto disruptand com promise Plaintiff'sreputation,livelihood,and em otionalwell-being. M ainihas
 continued this conductnonstop. Due to M aini,people who barely lcnow Plaintiffhave copied,posted,
 and spread the libelon countlesssocialm ediaplatform swith theirnetworks.A tone point,over 18,000
 peoplewereridiculingPlaintiffwithtEfacts''basedonMaini'slibel.Plaintiffhadtoseekaninjunction
 and GD PR reporting m echanism sto puta stop to the libelspreading in England and W ales.
        Plaintiffinitiated proceedingsin Australia asM ainiis acitizen ofA ustraliabutwithdrew the
 case due to bullying and increasing retaliation from M ainiwhere he m ocked herchronic illness. M aini
 lacksgood characterand he continuesto shirk responsibility by failing to hold him selfliable and
 responsible forthe trem endousdam agehe did and continuesto do to herand herfam ily. M ainibegan
 sending death threatsand posting m oreregulady with increasing vitrioland frequency when Plaintiff
 flrstfiled in Australia,and shew ithdrew hercase asa resultofhim spew ing abusive vitriolover a
 chronic health condition she overcam e yearsago.In spite offiling alawsuitin the U nited States, M aini
 hascontinued posting on dozensofsocialm edia websites and nothing hasstopped hiscnm paign of
 terror. W hen Plaintiffapproached M ainiseeking to settle the suit,he proceeded to catfish heryetagain
 by posing asa law yerin Texaswhen thatlawyersaid he hasneverm etM aini1etalonerepresented him .
 M ainicontinuesto harassPlaintiffwith latenightm essagesand callsfrom untraceable phone num bers,
 vandalism ofherbelongings(including herBerninaand Juld sewing machinesandbreakingtheglassin
 hercarwindow),and insultingherparentsby calling them horritk names.
        This litigation willnecessarily involve furtherpublication,discussion of,and parsing ofevery
 statem ent,written post,and actdepicting Jane Koe in a negative light.Plaintiffhum bly requeststhis
 Courtforpermission to file theThird Am ended Com plaintusing a pseudonym forPlaintiffagainst
 D efendantAm arChanderM ainiforthe following:
            a. FraudulentM isrepresentation
Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 3 of 9




            b. Defam ation
            c. lnvasion ofPrivacy
            d. Severe Intliction ofEm otionalDistress
                Com puterFraud and A buse
            f. TortiousInterferencew ith A dvantageous BusinessRelationship.
 The currentrosterofDefendants are wellaware ofPlaintiff'strue identity and have notsuffered any
 prejudiceintheirdefenseuponserviceofthisaction. lndeed,thisMotionisunopposed.

                                          LEGA L A NALYSIS
         TheFederalRulesofCivilProcedure 10(a)liststhatSûthetitleofthecomplaintmustname a11the
 parties''andtheFederalRulesofCivilProcedure 17(a)liststhat<Ean action mustbeprosecutedin the
 nam e ofthe realparty in interest.'' Certain exceptions have been recognized underw hich partiesm ay
 accesstheCourtsusing fictitiousnames(e.g.,'KlohnDoe,''çuaneKoe'').Fictitiousnameshavebeen
 permitted to protectthe privacy ofchildren,rape victim s,and otherparticularly vulnerable parties or
 witnesses.SeeDoev.BlueCross( :tBlueShield UnitedofWisconsin,112F.3d869,872(7thCir.1997)
 andDoev.Cityofchicago,360F.3d667,669-670(7thCir.2004).lnbothcases,theCourt
 acknowledgesitsdutytodeterminewhetherchcumstancesEjustifythedeparturefrom thenormal
 m ethod ofproceeding in federalcourts.''


 W hen w eighing whetherto pennita party to proceed pseudonym ously,Courtsconsiderdiscretionary
 factorsthatinclude:
    (1)Risk ofretaliatory physicalormentalharm to innocentnon-parties.SeeRoev.Bernabei(î
       WachtelPJZC,85F.Supp.3d89,96(D.D.C.2015)(quotingNat'lAss'nofWaterfront
       Employersv.Chao,587 F.Supp.2d 90,99(D.D.C.2008)).
    (2)Theextentto which the identity ofthelitiganthasbeen keptconfidential.SeeDoev.Oshrin,
       299F.R.D.100,103(D.N.J.2014).
    (3)Themagnitudeofthepublicinterestin maintainingtheconfidentialityofthelitigant'sidentity;
       orwhether,becauseofthesubjectmatterofthelitigation,thestatusofthelitigantasapublic
        figure,orothem ise,there isa particularly strong interestin knowing thelitigant'sidentities,
        beyond the public's interestwhich isnorm ally obtained.See Doe v.Cabrera,307 F.R .
                                                                                         D .1
        (D.D.C.2014)andDoev.Oshrin,299F.R.D.100 (D.N .
                                                     J.2014).
Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 4 of 9




     (4)W hetherthePlaintiffisparticuladyvulnerable.SeeJohnDoev.TrusteesofDartmouth Coll.,
        No.18-CV-690-JD ,2018W L 5801532,at*3 (D.N .H.Nov.2,2018).
     (5)W hether,becauseofthepurely legalnatureoftheissuespresented orotherwise,thereisan
        atypically weak public interestin know ing the litigant'sidentities. See D oe v.Cabrera,307
        F.R.D.1(D.D .C.2014)andDoev.Oshrin,299F.R.D .100 (D .N.J.2014).
     (6)Theundesirability ofan outcomeadverseto thepseudonymousparty and attributableto the
        party'srefusalto pursue the case atthe price ofbeing publicly identified. See Doe v.Cabrera,
       307 F.R.D.1(D . D.C .2014)and Doev.Oshrin,299F.R.   D .100 (D .
                                                                     N .J.2014).
    (7)W hetherthemotivationsoftheparty seeldngtoproceed pseudonymously,orthoseopposing the
       useofapseudonym ,areillegitimate.SeeDoev.Cabrera,307 F.R.D.1(D.D.C.2014)and Doe
       v.Oshrin,299 F.R.D.100 (D.N.J.2014).
    (8)W hetherthePlaintiffrisksprosecutionforadmitting toengagein illegalactivity.SeeDoev.
       Stegall,653 F.2d 180,186 (5th Cir.1981).
    (9)Possibledisclosureby PlaintiffofinfonnationofeEtheutmostintim acy.''SeeDoe v.Cabrera,
       307F. R .D.1(D .D.C.2014)andDoev.Oshrin,299 F.R.D.100 (D.N.J.2014).
    (10)      RiskofinjurytoPlaintiffifidentified.SeeDoev.Cabrera,307F.R.D.1(D.D.C.2014)
       andDoev.Oshrin,299F.R.D.100 (D.N.J.2014).
    (11)      PossibleprejudiceofDefendantsbyPlaintiff'suseofapseudonym.SeeDoev.Shakur,
       164F.R.D.359,361(S.D.N.    Y .1996).
    (12)      Degree ofeconomicharm tothePlaintiffifheridentity isknown.SeeDoesIthruXffff,
       214 F.3d 1058 (9thCir.2000).
    (13)      W hetherlessdrasticmeansofpreservingthePlaintiff'sinterestsareavailable.SeeDoe
       v.Ind.BlackExpo,Inc.,923F.Supp.137,140 (S.D.Ind.1996).

        W ith regard to the risk ofretaliatory physicalorm entalhnrm to innocentnon-parties,Plaintiffis
 escaping an abusive and toxic arranged m nniage set-up to a con artistcatfish nnm ed A marChander
 M aini. He hasthreatened Plaintiffand herdiabetic parentsto m ake counter-law suitsand to sue them
 and theirem ployeesifPlaintiffsues. He hasalso com m itted m ultiple actsofphysicalviolence tow ards
 Plaintiff'sdog,Chnm p,including one instance where he tried to murderherdog.Plaintiffisin
 trem endousfearforherphysicalsafety asDefendantM ainihasnotstopped despite hersending him
 m ultiple cease and desistnoticeson ofticialletterhead. Plaintiffeven retained a solicitorin Australia to
Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 5 of 9




 send him a cease and desistnotice and did notachieve herdesired result.He hasbeen relentless in
 attaclcing Plaintiffand herfam ily forovertwo and a halfyears on end,going so farasto brandish her
 m other- an accounting professional- a i:child abuser''on hundreds ofwebsites,w hich has already
 affected herm other'sreputation and accounting em ploym entprospects.Plaintiff'sm otherisnow
 receiving psychologicaltreatmentfordepression.
        The identity ofPlaintiffhasrem ained confidentialto date and there isno need forthe public to
 know the identity ofPlaintiff.W hilePlaintiffcannotargue thatthe case willattracteKatypically w eak''
 public interest,asthe m attersathand coverinternetdefam ation and are certain to attractatleastsom e
 public interest,Plaintiffisapatientbeing treated fordepression and itisnotin herbestinterest
 m edically forheridentity to be revealed.
        Plaintiffisincredibly vulnerablepersonally,professionally,and psychologically. She w illsuffer
 reputationalharm ,dam age to hercareer,and hindrance in future legalem ploym entprospectsifhertrue
 identity isrevealed,particularly because thiscase issure to receive m edia attention asittouches on the
 relevancy ofthe Com municationsD ecency Act230. Such casesinvariably attractm edia attention as
 these arerelevantand pertinentissuesaffecting m illionsofwomen escaping abusive relationships. But
 m ostim portantly,Plaintiffw illsufferpsychologicalhnrm ifhernnm e isdisclosed publicly.Plaintiffis
 currently undergoing therapy as aresultofthe abuse shehasfaced from DefendantM ainiand she has
 m adeexcellentprogressshehopesto continue.Afterovertwenty six (26)suicideattemptsin the2019
 year,and nineteen (19)suicideattemptsthusfarinthe2020 year,Plaintiffremainsatsevererisk of
 anothersuicide attem ptshould hernam e berevealed asitwould bedetrimentalto herprogressoutof
 depression and into a healthy mode oflife.Priorto m eeting DefendantM aini,Plaintiffw asa happy,
 well-adjustedyoungwoman.However,meetinghim andbeingabusedbyhim psychologicallyand
 em otionally sentherto m ultiple suicide watches and resulted in traum atic surgeries forwhich she isonly
 now recovering;indeed,the Third A m ended Com plaintincludes medicalrecord evidence ofherstaysin
 suicide w atch due to M aini'sabuse. Losing heranonym ity w illonly exacerbate hersituation asa young
 wom an atthe startofhercareer.
        InthecaseofDoev.Cabrera,307 F.R.D.1,6 (D.D.C.2014),theCourtruledthatforcinga
 litigantwho iscurrently undergoing psychologicaltreatmentto revealtheirtrue identity m ay be
 detrim entalto theirprogress. Plaintiffhassuffered tremendouspsychologicalharm asitisand ithas
 taken trem endouscourage forherto bring forth thislawsuitin an attem ptto protectherself. ln
 particular,Plaintiffwillhave to disclose inform ation ofttthe utm ostintim acy''in discovery,including
Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 6 of 9




 butnotlim ited to recordsofhersuicide attem pts,and itis in the bestinterestofherpsychologicalhealth
  thatthisinformation be shielded from public consumption.
         Furtherm ore,compelling Plaintiffto identify hernam e on every courtfiling would m ake the
  Plaintiff'snam e available to the public indefinitely. ln the age ofthe lnternet,where the Streisand
 Effectisforeveratplay,couldsubjectthePlaintifftofurtlkerpsychologicaltrauma.lnthecaseofDoe
  v.Cabrera,307 F.R.D.1,6 (D.D.C.2014),theCourtdeterminedthatlitigating in thePlaintiff'sname
 w ould cause the Plaintifffurtherpsychologicalharm .
         Finally,Courtshave permitted partiesto proceed underapseudonym where the litigation would
 publicize an allegation,whethertl'ue orfalse,so heinousthatitconstitutes a6çbadge ofinfam y or
 hum iliation in the modern world thatitspresence should be an autom atic ground forconcealing the
 identityofapartytoafederalsuit.''SeeDoev.BlueCross(9:BlueShield UnitedofWisconsin,112
 F.3d 869,872 (7th Cir.1997)and seeDoe v.Smith,412F.supp.zd944,945 (C.D.111.2006).
 ln thiscase,Plaintiff'ssuitincludesallegationsthatDefendantM ainicreated a fem ale-seeking-
 transsexualdating profile which listed Plaintiff'sphone number,physicaladdress,m ake and m odelof
 'hercar,and place ofschool,on top ofm ultiple libelouspostson dozensofcheatergripe w ebsites,
 accusing Plaintiffofheinous actsoffraud. DefendantM ainialso accused Plaintiffoftf unking out''of
 S:num erous''universities,having addcolorfulhistory w ith gigolos,''GEcheating herw ay in''to universities,
 hiring people to EEwrite al1herpapersand help hergetgood enough gradesto squeak by and graduate,''
 <<golingltobars,''f/cheating with somany men (hellostcount,''having aEdwhitefetish,''and more.
 Plaintiffisdeathly allergic to alcohol.
         Plaintiffis an abstinentvirgin from aconservative,traditionallndian fam ily. She hasonly kissed
 one man in herentire life- M aini- hasalwaysbeen a wom an ofintegrity. These libelousaccusations
 notonly characterize Plaintiffin the wrong light,butthey also constitute defam ation and libel. M aini
 cheated on Plaintiffthroughouttheirrelationship with strippers and w aitressesand conned herfnmily
 outofa m ultim illion-dollardowry. Upder no circum stancesdid Plaintiffevercrossany linesw ith
 varioussuitorswhoapproachedher.lnfact,Plaintiffevenrejectedadinnerofferfrom ahandsome
 young m an who w asnota con artist,m erely because ofM aini'sobsession with controlling everything
 aboutwhatshe w ore,ate,read,and spoke. Plaintiffrelieson hergood nnme and to m ake a nam e for
 herselfin herchosen professionaltield. These false accusations and despicable actsputPlaintiffin a
 diftk ultposition to obtain theresults she wants in herprofessionalendeavors,which have been
 expensive undertnkingsasPlaintiffhasputherselftllrough school. Plaintiff'sparentscutheroffwhen
Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 7 of 9




    she dropped outofm edicalschooland she has self-funded hereducation since then. DefendantM aini
    and the variousextortionistscam merspublished headshotsofPlaintiff's state beauty pageantwin,where
    Plaintiffwon scholarship m oney to continuehereducation,on top ofdisG buting childhood toddler
    photosofPlaintiffto variouspedophile groupswithoutPlaintiff'sknowledge orconsent. Plaintiffhas
    written to theFBIand inform ed them thatM ainiisin possession ofherchildhood photographs.
           She is in trem endousfearthatM ainiwillcontinue badgering her aboutherautoim m une disorder
    and attacking herparents and theirem ployees.H e haslabelled hera tfdirty,t'
                                                                               ilthy skank''in a num berof
    w ebsite postings in an attemptto reduce Plaintiff'sability to obtain an arranged m arriage to a suitable
    boy in hercaste and subcaste. W hile severalRem ovalW ebsiteshave generously agreed to rem ove said
'
    postsfree ofcharge,Plaintiffstillhasto pay to getthe rem ainderrem oved from ScottBreitenstein.
    Indeed,M ainihascontinuedpostingmorelibelonrandom socialmediasitesincludingQuorathathave
    taken trem endous tim e and effortto remove.
           The absolute falsity ofM aini's accusationsand allegationswillbe a criticalcom ponentof
    Plaintiff'sdefam ation action and M aini'sdefense thereof. Plaintiff's ability to pursue these claim sof
    defam ation,invasion ofprivacy,and fraudulentm isrepresentation againstM aini,in addition to related
    claim s,reliesnecessarily upon being able to proceed underapseudonym through to trialand even
    appealsincethiswillbecontentious.lnthecaseofDoev.Smiths412 F.supp.zd944,947 (C.D.111.
    2006),the Courtpermitted thePlaintiffto proceed anonymously tllroughdiscovery noting (1)Elatthis
    eady stage ofthe litigation,itw ould be diftk ultfortheplaintiffto do anything m ore than simply allege
    in aconclusory fashion thatsuch (exceptionaljcircumstancesexisq''and that(2)anonymity may be
    warranted where disclosure ofheridentity would add to herhum iliation by adm itting itwasheron the
    referenced sex tape.
           Plaintiffhasbeen hum iliated trem endously by M aini'sactionsand hisplacem entofherin the
    m iddle ofan extortion ring during a stressfultim e ofyeargiven law schoolexam sand B arExam prep in
    tllree differentcountries.The Southern DistrictofFloridahasallowed Plaintiffsto proceed
    anonym ously w here allegations are of:'the utm ostintim acy''with leew ay forthe possibility ofrevisiting
    the anonym ousdesignation lateron in the litigation process. In lightofthese circum stances,with
    particularemphasison Plaintiff's currentpsychologicaltreatm entprogressand Plaintiff'scultural
    background,Plaintiffvery hum bly requeststhe Courtto perm itherto proceed anonym ously tluough the
    com pletion ofdiscovery. Afterthispoint,thisissue m ay be revisited,bearing in m ind thatrevealing
    Plaintiff's nam e w illseverely hinderherprogressin therapy.
I

    Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 8 of 9




     W HEREFORE,the Plaintiff,Jane K oe,respectfully requestsleave to rem ain anonym ous,using a
     pseudonym ,forthe duration ofthislaw suit:trialand appeal.ln accordance w ith Southern D istrictof
     FloridaLocalRule7.1(a)(3),PlaintiffhasbothconferredandattemptedtoconferwithallDefendants
     priorto filing thisM otion.


     RESPECTFULLY SU BM IU ED ,in W estPalm Beach,Florida,this30thday ofNovem ber,2020.

            DA TED this30thday ofN ovem ber,2020.

                                                       By:
                                                              Jane K oe,LLM /M BA 2021
                                                              PlaintiffPro Se
                                                              7150 Okeechobee B lvd.,Ste.4-481
                                                              W estPalm Beach,FL 33411
                                                              United StatesofA m erica
                                                              J'alaekoelitigatiolp@ icloud-colpa
                                                               Phone:(929)400-7746
Case 9:20-cv-80147-RLR Document 71 Entered on FLSD Docket 12/01/2020 Page 9 of 9




                                   CERTIFICATE OF SER W CE


 Ihereby certify thatatrue and correctcopy ofthe foregoing w asserved in person by process serveron
 N ovem ber30,2020 atthe Southem D istrictofFlorida W estPalm Beach Clerk ofCourtOffice. PA CER
 electronic recordsw illbe updated in duecourse and sentto allcounseland partieson record.

 U NITED STATES SERV ICE LIST

 Pierre Zarokian,1201 N .Pacific Ave 103,Glendale CA 91202,United States
 D efam ation D efenders,LLC.,4845 PearlEastCircle Suite 101,BoulderCO 80301,United States Scott
 Breitenstein,29 Bidlem an St,Dayton OH 45410,United States
 W eb Presence,LLC d/b/aN etReputation,150 SW 12th A ve Suite 340,Pom pano Beach FL 33069,
 U nited States
 K evin Angileri,6391 W Shannon Street,ChandlerAZ 85226,United States
 MichaelSchern,1640SouthStagelyDriveSuite132,MesaAZ 85204,UnitedStates
 M incLaw ,200 Park A venue Sulte 200,Orange V illage OH 44122,United States
 Repze,9615 E County Line Road Suite 8#444,CentennialC0 80112,United States
 M arca Global,LLC.d/b/a lnternetReputation.com ,7100 EastBelleview Avenue Suite 310,Greenw ood
 V illage CO 80111,United States

 IN TERN ATIO NM USERW CE LIST

 Am arChanderM aini,9 Jam beroo A ve,Baulkham H ills,N SW 2153 A ustralia
 Guaranteed Rem ovals,3425 HarvesterRoad,Suite#200,Burlingtön,Ontario L7N 3M 7,Canada
 Am arutu Technology One lsland East,Level23,18 W estlandsRoad H ong Kong,H ong Kong Internet
 Removals,130BundallRoad,Level3Bundall,QLD 4217Australia
 JamesJohn,130BundallRoad,Level3Bundall,QLD 4217Australia
 Jim Burns,130BundallRoad,Level3Bundall,QLD 4217Australia
 V ikram Parm araliasesM attH amp and M artin H oran Unknown Address,Bangladesh
 RonaldLinco-sendregistered(2),Level23,OnelslandEast,18WestlandsRoad,QuarryBay,Hong
 Kong and P.O .Box 8016,M ontFleuri,V ictoria,M ahe,Seychelles
 M att ExpertRemovals,P.O.Box 8016,M ontFleuri,Victoria,M ahe,Seychelles


                                                  By:
                                                         JaneK oe,candidate forJD/LLM
                                                         PlaintiffPro Se
                                                         7750 Okeechobee Blvd.,Ste.4-481
                                                         W estPalm Beach,FL 33411
                                                         U nited StatesofA m erica
                                                         ianekoelitigationt/
                                                                           t-icloud-cona
                                                         Phone:(929)400-7746
